DETAILED ACTION
	This communication is a first Office Action Non-Final rejection on the merits. The Preliminary amendment / Restriction election received on 0/27/2020 has been acknowledged. Claim(s) 1 has/have been amended and claim(s) 4 has/have been added. Claims 1-4 are now pending and have been considered below.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 103a, 107a, 107b, 111a, and 111b.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claim(s) 3 and 4 is/are objected to because of the following informalities:  
As per claim 3, at line 1, the recitation “as part of fence”, is understood to mean -- as part of the fence --.  
 --.  
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim(s) 1-4, is/are rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
As per claim 1, at line 4, the recitation “the top surface” renders the claim indefinite because it lacks antecedent basis.
As per claim 2, at line 2, the recitation “the side” renders the claim indefinite because it lacks antecedent basis.
As per claim 2, at line 2, the recitation “tasters” renders the claim indefinite because it is unclear what this is.
As per claim 3, at line 1, the recitation “The method” renders the claim indefinite because it lacks antecedent basis.
As per claim 3, at line 3, the recitation “a fence post” renders the claim indefinite because it this is referring to the previously recited “a post”.
As per claim 3, at lines 5-6, the recitation “the removed soil” renders the claim indefinite because it lacks antecedent basis.
As per claim 3, at line 7, the recitation “a post” renders the claim indefinite because it this is referring to the previously recited “a post”.

As per claim 3, at line 10, the recitation “it” renders the claim indefinite because it is unclear as to what “it” is referring to.
As per claim 3, at line 10, the recitation “a new post” renders the claim indefinite because it this is referring to the previously recited “a new post”.
As per claim 4, at line 3, the recitation “the ground” renders the claim indefinite because it lacks antecedent basis.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-4, as best understood, is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ryan (U.S. Patent No. 7,694,487).
As per claim 1, Ryan teaches a modular post anchor device (20) comprising: a horizontal anchor member (24) attached to a vertical support member (22); the vertical support member including a body (central portion of 22) with a cavity (space surrounding 20) accessible through the top surface (figure 1); wherein the cavity is configured to hold and secure a post as part of a fence (it is understood that the cavity would be capable of holding and securing a post as part of a fence); and wherein the horizontal anchor secures the device with respect to the surrounding soil (it is 
As per claim 2, Ryan teaches the vertical support member has at least one hole (hole through which screw 32 extends) passing through the side (figure 1) to secure the post to the support member (figure 1).
As per claim 3, Ryan teaches preparing a hole in the ground (40) where a fence post is to be installed (figure 7); placing the modular post anchor device in the ground (figure 7) so that the horizontal anchor member is generally parallel with the top of the ground (figure 7); filling the hole with the removed soil (the excavation is then backfilled; abstract); placing a post (30) in the cavity of the vertical support member (figure 7); securing the post to the vertical support member (figure 7); using the post to hold a fence (col. 1, lines 15-20); removing the post to replace it with a new post (the post may be lifted from the sleeve and replaced; abstract); and installing a new post to hold the same fence (it is understood that replacing the post with a new post would be capable of holding the same fence).
As per claim 4, Ryan teaches digging a hole in a ground surface (excavation is made in soil; abstract); placing a device (20) in the ground (figure 7) that has a horizontal anchor member (24) that is positioned parallel with the ground surface (figure 7); backfilling the hole while the device is in the hole (the excavation is then backfilled; abstract); secure an object (30) to a vertical support member (22) of the device (figure 7).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
The cited patents listed on the included form PTO-892 further show the state of the art with respect to ground anchoring devices in general.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR HIJAZ whose telephone number is (571)270-5790.  The examiner can normally be reached on 8-6 EST Monday-Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Mattei can be reached on (571) 270-3238.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/OMAR F HIJAZ/Examiner, Art Unit 3633                                                                                                                                                                                                        	
/BASIL S KATCHEVES/Primary Examiner, Art Unit 3633